DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains phrases which can be implied, such as, example implementations.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisama (JP 06-318016 A).

Regarding claim 1, Hisama discloses a toner storage device (see Fig. 3) comprising: a toner particle hopper (element 21, Fig. 3); and a heating device (element 33, Fig. 1) coupled to the hopper to heat toner particles received at the toner particle hopper to compress the toner particles (see par. [0023]).
Regarding claim 4, Hisama discloses a toner storage device, wherein the heating device is energized periodically to compress the toner particles (see pars. [0023] and [0027]).
Regarding claim 5, Hisama discloses a toner storage device, further comprising the heating device heating the toner particles until a threshold amount of heat has been applied to the toner particles (see par. [0027]).
Regarding claim 6, Hisama discloses a toner storage device, wherein the toner hopper is a waste toner hopper (see Fig. 3 and Abstract).
Regarding claim 7, Hisama discloses a system, comprising: a waste toner particle hopper (element 12, Fig. 5) having a heating device (element 30, Fig. 5) housed therein; and a controller (element 51, Fig. 3) communicatively coupled to the heating 
Regarding claim 9, Hisama discloses a system, wherein the heating device is mounted at a slope within the waste toner particle hopper (see Fig. 3).
Regarding claim 10, Hisama discloses a system, further comprising the controller to energize the heating device responsive to completion of a print job (see par. [0027]).

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 11-237827 A).

Regarding claim 1, Sato discloses a toner storage device (see Fig. 5) comprising: a toner particle hopper (element 12, Fig. 5); and a heating device (element 30, Fig. 5) coupled to the hopper to heat toner particles received at the toner particle hopper to compress the toner particles (see par. [0013]).
Regarding claim 4, Sato discloses a toner storage device, wherein the heating device is energized periodically to compress the toner particles (see par. [0013]).
Regarding claim 5, Sato discloses a toner storage device, further comprising the heating device heating the toner particles until a threshold amount of heat has been applied to the toner particles (see par. [0013]).
Regarding claim 6, Sato discloses a toner storage device, wherein the toner hopper is a waste toner hopper (see Fig. 5 and Abstract).
.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (JP 63-289575 A).

Regarding claim 1, Ozawa discloses a toner storage device (see Fig. 4) comprising: a toner particle hopper (element 1, Fig. 4); and a heating device (element 22, Fig. 4) coupled to the hopper to heat toner particles received at the toner particle hopper to compress the toner particles (see page 2 of 3 of the machine translation, lines 37-49).
Regarding claim 4, Ozawa discloses a toner storage device, wherein the heating device is energized periodically to compress the toner particles (see page 2 of 3 of the machine translation, lines 37-49).
Regarding claim 5, Ozawa discloses a toner storage device, further comprising the heating device heating the toner particles until a threshold amount of heat has been applied to the toner particles (see page 2 of 3 of the machine translation, lines 37-49).
Regarding claim 6, Ozawa discloses a toner storage device, wherein the toner hopper is a waste toner hopper (see Abstract).

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al. (JP 06-186893 A).

Regarding claim 1, Matsunaga et al. discloses a toner storage device (see Fig. 1) comprising: a toner particle hopper (element 7, Fig. 1); and a heating device (element 8, Fig. 1) coupled to the hopper to heat toner particles received at the toner particle hopper to compress the toner particles (see Abstract).
Regarding claim 4, Matsunaga et al. discloses a toner storage device, wherein the heating device is energized periodically to compress the toner particles (see par. [0038]).
Regarding claim 5, Matsunaga et al. discloses a toner storage device, further comprising the heating device heating the toner particles until a threshold amount of heat has been applied to the toner particles (see par. [0038]).
Regarding claim 6, Matsunaga et al. discloses a toner storage device, wherein the toner hopper is a waste toner hopper (see Fig. 1 and Abstract).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoobing (US 6,961,531).

Regarding claim 1, Hoobing discloses a toner storage device (see Fig. 2) comprising: a toner particle hopper (element 16, Fig. 2); and a heating device (element 
Regarding claim 2, Hoobing discloses a toner storage device, wherein the toner particle hopper is part of a toner cartridge (element 10, Fig. 2) of a printing device (element 12, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hisama (JP 06-318016 A) in view of Nishiwaki (JP 2003-149949 A).

Regarding claim 3, Hisama discloses a device, wherein the toner particle hopper is part of a belt (element 1, Fig. 3) of a printing device (see Fig. 5). Although Hisama does not appear to disclose an intermediate transfer belt, Nishiwaki shows that this feature is well known in the art. Nishiwaki discloses an intermediate transfer belt (element 26, Fig. 1) of a printing device (element 1, Fig. 1). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, adding full color printing capabilities.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 11-237827 A) in view of Ozawa (JP 63-289575 A).

Regarding claim 8, although Sato does not appear to disclose heating device is mounted approximately vertically, Ozawa shows that this feature is well known in the art. Ozawa discloses a system, wherein the heating device is mounted approximately vertically (see Fig. 4). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, effectively distributing the heat to different portions of the hopper for improved control. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hisama (JP 06-318016 A) in view of Matsunaga et al. (JP 06-186893 A).

Regarding claim 11, even assuming arguendo, without conceding, that Hisama energizing the heating device at a time other than when a print job fusion heating device is energized, Matsunaga et al. shows that this feature is well known in the art. Matsunaga et al. discloses a system, comprising a controller (element 23, Fig. 1) to energize the heating device at a time other than when a print job fusion heating device (element 14, Fig. 2) is energized (see par. [0040]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 11-237827 A) in view of Matsunaga et al. (JP 06-186893 A).

Regarding claim 11, even assuming arguendo, without conceding, that Sato energizing the heating device at a time other than when a print job fusion heating device is energized, Matsunaga et al. shows that this feature is well known in the art. Matsunaga et al. discloses a system, comprising a controller (element 23, Fig. 1) to energize the heating device at a time other than when a print job fusion heating device (element 14, Fig. 2) is energized (see par. [0040]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, preventing the standard value of the maximum power consumption from being exceeded.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (JP 63-289575 A) in view of Sato (JP 11-237827 A).

Regarding claim 12, Ozawa discloses a method for waste toner storage, comprising: periodically applying heat, via a first heating device (i.e., one of bottom, central, and uppermost portions of the planar heating element 24 energized through switches SW1-SW3, respectively) (see Fig. 6), to a first plurality of toner particles received at a toner particle hopper (element 1, Fig. 4) until the first plurality of toner particles reaches a first threshold volume level within the toner particle hopper; and periodically applying heat, via a second heating device (i.e., another of bottom, central, and uppermost portions of the planar heating element 24 energized through switches SW1-SW3, respectively) (see Fig. 6), to a second plurality of toner particles received at the toner particle hopper until the second plurality of toner particles reaches a threshold second volume level within the toner particle hopper (see page 2 of 3 of the machine translation, lines 37-49).
Although Ozawa does not appear to disclose the heating device being positioned within the toner particle hopper, Sato shows that this feature is well known in the art. Sato discloses a method for waste toner storage comprising a heating device (element 30, Fig. 5) within a toner particle hopper (element 12, Fig. 5) to apply heat to the toner particles received at the toner particle hopper. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved heat transfer by positioning the heating devices closer to the toner particles.
Regarding claim 13, Ozawa discloses a method for waste toner storage, further comprising: periodically applying heat via the first heating device responsive to print job completions until the first plurality of toner particles reaches the first threshold volume level within the toner particle hopper; and periodically applying heat via the second 
Regarding claim 14, Ozawa discloses a method for waste toner storage, further comprising ceasing application of heat via the first heating device responsive to the first plurality of toner particles reaching the first threshold volume level within the toner particle hopper (see page 2 of 3 of the machine translation, lines 37-49).
Regarding claim 15, Ozawa discloses a method for waste toner storage, wherein periodically applying heat to the first plurality of toner particles comprises periodically applying heat to approximately a glass transition temperature of the first plurality of toner particles (see page 2 of 3 of the machine translation, lines 16-19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/2/2021